           Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 1 of 46



                                   UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


__________________________________________
                                            )
JOSEPH P. FINNEGAN,                         )
                      Plaintiff,            )
                                            )
              v.                            )                                      CIVIL ACTION
                                            )                                      NO. 16-40071-TSH
CSX TRANSPORTATION, INC.,                   )
         Defendant.                         )
  _________________________________________ )


                           MEMORANDUM OF DECISION AND ORDER
                                    March 25, 2019

HILLMAN, D.J.

                                                   Background

     This is an action brought by Plaintiff, Joseph P. Finnegan (“Plaintiff” or “Finnegan”) against

CSX Transportation, Inc. (“Defendant” or “CSX”) alleging claims for disability discrimination

and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§12112 and 12203

(“ADA”) and the Massachusetts anti-discrimination statute, Mass.Gen.L ch. 151B, §4 (“Chapter

151B”).1

     This Memorandum of Decision and Order addresses the parties’ cross-motions for summary

judgment. Plaintiff seeks summary judgment on the issue of whether CSX violated the ADA and

Chapter 151B by failing to reasonably accommodate him by refusing to engage in a meaningful

interactive process. CSX seeks summary judgment on all of Plaintiff’s claims on the grounds that

the record evidence establishes, as a matter of law, that it did not discriminate or retaliate against



       1
           Plaintiff also alleged a state law breach of contract claim which he voluntarily dismissed.
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 2 of 46



Finnegan. For the reasons that follow, the Plaintiff Joseph Finnegan’s Motion for Partial

Summary Judgment (Docket No. 46), is denied and Defendant CSX Transportation, Inc.’s

Motion For Summary Judgment (48) is granted, in part and denied, in part.

                                 Summary Judgment Standard

       Federal Rule of Civil Procedure 56 provides that the court shall grant summary judgment

if the moving party shows, based on the materials in the record, “that there is no genuine issue as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c). A factual dispute precludes summary judgment if it is both “genuine” and “material.” See

Anderson v. Liberty Lobby, 477 U.S. 242, 247-48, 106 S.Ct. 2505 (1986). An issue is “genuine”

when the evidence is such that a reasonable factfinder could resolve the point in favor of the

non-moving party. Morris v. Gov’t Dev. Bank, 27 F.3d 746, 748 (1st Cir. 1994). A fact is

“material” when it might affect the outcome of the suit under the applicable law. Id.

       The moving party is responsible for “identifying those portions [of the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323, 106 S.Ct. 2548 (1968). It can meet this burden either by “offering evidence

to disprove an element of the plaintiff’s case or by demonstrating an ‘absence of evidence to

support the non-moving party’s case.’” Rakes v. U.S., 352 F. Supp. 2d 47, 52 (D. Mass. 2005)

(citation to quoted case omitted). Once the moving party shows the absence of any disputed

material fact, the burden shifts to the non-moving party to place at least one material fact into

dispute. See Mendes v. Medtronic, Inc., 18 F.3d 13, 15 (1st Cir.1994) (discussing Celotex, 477

U.S. at 325). When ruling on a motion for summary judgment, “the court must view the facts in

the light most favorable to the non-moving party, drawing all reasonable inferences in that

party’s favor.” Scanlon v. Dep’t of Army, 277 F.3d 598, 600 (1st Cir. 2002). However, the court

should not “credit bald assertions, empty conclusions, rank conjecture, or vitriolic invective.”


                                                 2
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 3 of 46



Caban Hernandez v. Philip Morris USA, Inc., 486 F.3d 1, 8 (1st Cir. 2007). ). “Cross-motions for

summary judgment require the district court to ‘consider each motion separately, drawing all

inferences in favor of each non-moving party in turn.’” Green Mountain Realty Corp. v.

Leonard, 750 F.3d 30, 38 (1st Cir. 2014)(citation to quoted case omitted).

                                               Facts

                                Finnegan’s employment with CSX

       CSX is a railroad transportation company operating in the eastern United States

and Canada. CSX operates various yards, including a yard in West Springfield, Massachusetts.

Trains pass through the West Springfield yard every day and at all hours. Within the confines of

the yard, yard crews move railcars on the track to switch and build trains, and maintenance-of-

way employees move machinery on the track. For safety reasons, every track in the yard is

considered live. The mainline track in the yard is used for trains to travel through the yard

without stopping, and it is always considered live.

       Finnegan began working at CSX in April 2008 as a Freight Conductor in CSX’s Albany

Division. This was a union position with responsibilities including the inspection, switching,

loading, unloading, coupling, and de-coupling of trains; train travel; operation of switches; minor

repair of railcars; monitoring of train movements; and understanding of and abiding by safety

requirements. Prior to working for CSX, Finnegan, had a background in law enforcement and as

a small business owner. In November 2008, CSX promoted Finnegan to Yardmaster, which was

also a union position, and which required him to oversee the operation of the West Springfield

yard. A Yardmaster supervises the movement of trains in the yard, ensures that railcars are

switched and delivered on schedule, and ensures that paperwork and shipping documentation are

accurate and complete. The Yardmaster job description describes the position as “sedentary”

and involving “sitting for long periods of time.” The Yardmaster works primarily in the yard


                                                 3
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 4 of 46



office, at a desk with computer monitors, radios, and video feed that allows the Yardmaster to

monitor the trains coming and going and communicate by radio with crews, and where the

Yardmaster can look out a window to the yard to make observations. Yardmasters work on three,

distinct, eight-hour shifts, without excessive work hours.

       The Yardmaster job summary states that one of its duties is to “[e]nsure the safe, efficient

operation of yard service,” and that it is required as a condition of employment to “work safely to

prevent on the job accidents and injuries.” As part of the job, a Yardmaster is required to mount

and dismount locomotives in order to monitor crews at work.” “Physical Requirements” for

being a Yardmaster include the following:

       - “Demonstrate auditory and visual acuity/tracking/ inspection”

       - “May require climbing stairs at some locations”

       - “Stoop/bend/kneel/crouch/balance/climb on occasion.”

       Additionally, the Yardmaster position is classified as “Safety Sensitive.” The “Safety

Sensitive” designation refers to the access and information that the Yardmaster has regarding the

safety-sensitive information about train shipments and does not refer to the physical aspects of

the job. According to Michael Blake (“Blake”), a current CSX employee who previously worked

as a Yardmaster at the West Springfield terminal, the Yardmaster takes direction from the

Trainmaster and although primarily an office job, at times requires the ability to perform tasks

outside of the office on or around the tracks, including walking along the tracks to check

discrepancies in the order of cars on a train, assisting in switching lines, picking up debris found

in the yard or along the track, receiving deliveries (such as boxes of paper or packs of water

bottles) and attending the sites of derailments.

       In 2011, CSX promoted Finnegan to Trainmaster, which was a managerial

position (Yardmasters report to Trainmasters, and Trainmasters reported to CSX’s


                                                   4
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 5 of 46



Assistant Division Manager). Finnegan worked as a Trainmaster trainee beginning in March

2011, and, by September 2011, CSX assigned Finnegan to the West Springfield terminal, along

with its satellite yards in Palmer and Pittsfield, Massachusetts, and the Cedar Hill yard in North

Haven, Connecticut. The Trainmaster job summary states that the position is “[r]esponsible for

the development and implementation of an aggressive Safety Action Plan” and that the

Trainmaster works closely with other personnel “to make decisions with the goal of safety,

service reliability, and cost.” The job duties of Trainmaster include supervising train and engine

employees and Yardmasters, conducting rules training, operating efficiency testing,

communicating with other managers, addressing needs of customers, and various administrative

and reporting duties.

       The Trainmaster job description states that the Trainmaster “[c]onducts . . . operational

efficiency testing.” The Trainmaster must “coordinate activities related to derailments and other

service disruptions,” and must “[i]nvestigate and determine cause to ensure future train accident

prevention.” The Trainmaster works outside in the yard and along the mainline tracks to perform

operational testing and investigate derailments; visits customers; and works in the office and

occasionally at home. CSX’s Trainmaster job description does not require a Trainmaster to

“mount and dismount locomotives,” and does not specify any “Physical Requirements,” which

must be met, nor does it require that a Trainmaster be able to “Demonstrate auditory and visual

acuity/tracking/inspection” or “Stoop/bend/kneel/ crouch/balance/climb.” However, the

Trainmaster job description does state that the Trainmaster “[d]irectly supervises Train and

Engine (T&E) employees . . .” and “performs safety observations,” and “[r]eview[s] performance

of T&E employees and identify areas for improvement.” To supervise train and engine

employees, the Trainmaster boards trains to speak with the crew or to address safety or training

issues and takes monthly train rides with the train and engine crew. On a train ride, the


                                                 5
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 6 of 46



Trainmaster supervises and speaks with the crew about matters important to the railroad, such as

specific incidents or patterns of safety issues, and submits reports of the train rides to the

Assistant Division Manager. In July and August 2013, Finnegan submitted train ride reports to

Jerald Lewandowski (“Lewandowski”), CSX’s former Assistant Division Manager for the

Northeast region. In September 2013, Lewandowski sent Trainmasters several reminders about

the monthly train ride requirement.

       CSX has two sub-designations for the Trainmaster position, Terminal Trainmaster and

Line of Road Trainmaster. In West Springfield, the Trainmaster position is a Terminal

Trainmaster position, which means that the Trainmaster is responsible for the terminal and the

terminals in sub-yards within that territory. At times, the Terminal Trainmaster and Line of Road

Trainmaster share duties. The Trainmaster job description does not distinguish between a

Terminal Trainmaster and a Line of Road Trainmaster.

       When Finnegan worked as a Terminal Trainmaster at the West Springfield terminal, he

reported directly to Lewandowski. Lewandowksi had been a Trainmaster for 4 years and

supervised Trainmasters for 9 years. As of November 2013, Nathan Lutz (“Lutz”) also worked

at the West Springfield yard as a second Terminal Trainmaster, reporting directly to Finnegan,

and Sean Fitzpatrick (“Fitzpatrick”) served as the Line of Road Trainmaster assigned to the

region that included the West Springfield terminal and several of its satellite yards. Fitzpatrick

had been hired by CSX in or around 2002. He first worked for CSX as a Trackman, later as a

Yardmaster at the West Springfield terminal, and was promoted to the position of Line of Road

Trainmaster by 2007.

       During the relevant periods, the West Springfield yard was typically staffed with one or

two Trainmasters. A Trainmaster works, or is on-call, 24 hours a day, 7 days a week. The

Trainmaster job description provides that “[w]ork hours may vary in length and schedule,” “may


                                                  6
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 7 of 46



include a nonstandard workweek and various shift work,” and “include on\call 7 days a week, 24

hours per day, with extended periods of time away from home.” The West Springfield

Trainmaster is responsible for the West Springfield yard, satellite yards, and mainline in the area.

Fitzpatrick was primarily responsible for the line-of-road between Selkirk, New York and

Boston, Massachusetts, and he occasionally assisted with operations in the West Springfield

yard.

        Derailments happen at least once a month, at all times of day, and in all types of

weather. The Trainmaster is responsible for investigating the area – including the train and

the track – to identify the cause of the derailment. To do so, the Trainmaster walks the track to

examine the train and the track, occasionally getting down on his knees to examine the track, and

bending and stooping. Investigating derailments and conducting operational tests require the

Trainmaster to regularly walk on uneven ballast and unpaved areas, in areas that are sloped and

not graded flat, and through snow and ice along the train tracks.

        The Federal Railroad Administration (“FRA”) requires that railroads, including

CSX conduct operational testing to test their employees on proper and safe operations.

FRA regulations require railway operators to designate positions within the organization to

conduct operational testing: CSX has designated the Trainmaster as the manager responsible for

testing transportation employees. CSX has strict requirements that Trainmasters perform all

operational testing, including banner testing. A Trainmaster must perform all required

operational tests, not just some. If a Trainmaster did not conduct required operational tests, CSX

would be out of compliance and subject to penalties by the FRA. During the relevant period, a

Trainmaster was responsible for conducting 100 operational tests per month

        In a “banner” test, a Trainmaster sets up a banner or other signal on a live track as a

simulated obstruction to evaluate whether the operator of the train identifies the signal and safely


                                                  7
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 8 of 46



slows or stops the train as required. Conducting a banner test, speed test, signal calling test,

observations, and reviewing emergency protocols all require the Trainmaster to work along

mainline tracks or in the yard in areas that are unpaved and not graded flat. These tests

sometimes require a Trainmaster to be around live train traffic, sometimes within five feet of the

track. Banner tests were performed by Trainmasters in teams and independently.

       According to his annual performance evaluations, Finnegan performed his job in a

satisfactory fashion. Finnegan’s 2011 evaluation states, “Joe has hit the ground with enthusiasm

and drive.” He received an overall performance score of 3.2 out of 4. Finnegan’s 2012

evaluation states, “Joe embraces the CSX core values.” He received an overall

performance of score of 3.1 out of 4. On Finnegan’s 2013 evaluation, he received an overall

performance score in the range of 3 out of 4.

                Finnegan goes out on Medical Leave; CSX’s Vocational Program

       In or around the summer of 2013, Finnegan began to suffer hearing loss in his

left ear and he began walking with an unusual gait, which prompted him to consult with his

physician. Finnegan was ultimately diagnosed with a “vestibular schwannoma,” which is

a “benign tumor that arises on the vestibular nerve.” On November 5, 2013, Finnegan went out

on medical leave. That same day, he was admitted to Tufts Medical Center in Boston,

Massachusetts for removal of the tumor, which was performed by his neurologist, Dr. Heilman.

In s note dated January 27, 2014, Dr. Heilman, explained that Finnegan was suffering

impairment of his balance “when he bends down to pick things up or turns quickly” and that he

“does not have hearing on the left side.” He also reported that Finnegan’s fatigue had improved.

Dr. Heilman stated that he believed Finnegan could return to work by February 5, 2014. In

anticipation of his return to work, Finnegan provided Dr. Heilman with the CSX “Attending

Physician’s Return to Work Report MD-3 form,” which Dr. Heilman completed on


                                                  8
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 9 of 46



January 27, 2014. Dr. Heilman indicated that Finnegan’s prognosis was “Excellent,” and he

cleared Finnegan to return to work as of February 5, 2014, “with no restrictions.”

       CSX maintains a Vocational Rehabilitation Program, which is part of its

Medical Department and is overseen by its Chief Medical Officer (“CMO”). According to a

pamphlet provided to employees that summarizes of its services, “The mission of the Vocational

Rehabilitation Program at CSX Transportation is to return injured or ill employees, to full-time,

gainful employment.” To achieve that end, the pamphlet states as follows: “If possible, the

Vocational Rehabilitation Program will attempt to return you to your previous job. If you do not

return to your previous job, the Vocational Rehabilitation Program will attempt to place you in a

new job within the company.” On its employee online “gateway,” CSX represents, “This

program is a vital part of our commitment to employees.” The services that CSX represents that

it will provide to its employees include the following:

       - “job accommodation”

       - “return to work in alternate positions within the company”

       - “short term training for alternate positions with CSX”

       - “training programs or on-the-job training”

       - “job related training”

       Employees seeking workplace accommodations are instructed to submit an

Employee Accommodation Request Form to the Medical Department, which will then “take

appropriate steps to evaluate the employee’s request … A member of the Medical

Department (which may include a Vocational Rehabilitation Manager) will contact the employee

as to the request for an accommodation as part of an interactive process with the employee to




                                                 9
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 10 of 46



determine whether a reasonable and appropriate accommodation can be made.” One of the

functions of the Medical Department and the Vocational Rehabilitation Program is to assist

employees in returning to work after injury.

       Dr. Thomas Neilson (“Dr. Nielson”) served as CSX’s CMO from 2003 through 2014; he

had worked with employees in the coal and railroad industry for over 30 years. During his time

at CSX, the Medical Department assisted thousands of employees in returning to work following

an injury. Scott Marshall (“Marshall”) was the CSX vocational rehabilitation manager during the

relevant time period. He had almost forty years of experience in vocational rehabilitation,

including 20 years at CSX. Marshall maintained a caseload of approximately 80 employees per

month whom he would assist as part of the Vocational Rehabilitation Program. He was assigned

to assist Finnegan while he was on leave. He maintained “Case Progress Notes” documenting his

communication with Finnegan between January 2014 and March 2016.

       Dr. Nielson reviewed the medical documentation and concluded that because

of Finnegan’s difficulty with balance, he should undergo vestibular therapy before attempting to

return to work. Finnegan agreed with that determination. Per CSX’s recommendation, on

February 12, 2014, Finnegan began vestibular therapy at the Fairlawn Rehabilitation Hospital in

Worcester, Massachusetts. Finnegan’s supervisor, Lewandowski, was aware that Finnegan was

out on leave, that he had suffered balance issues, and that he had originally been cleared to return

to work in or around February 2014, but that CSX’s Medical Department delayed his return

pending his completion of physical therapy. At the time that Finnegan was out on medical leave,

Lewandowski had not heard of the term “interactive process” in 2014 and was unaware of the

possibility that CSX might have an obligation to engage an employee in dialogue following a

request for an accommodation of a disability, but he knew that it was CSX’s practice to do so.

According to Lewandowski, CSX did engage in the interactive process with Finnegan.


                                                 10
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 11 of 46



       On April 22, 2014, Marshall entered into his Case Progress Notes: “Talked with the

employee and he is still having problems with his balance. His therapy is extended another 8

sessions until May 9th. After that he will be discharged to continue therapy at home. Marshall

further noted that when asked if he felt he could safely return to work as a Trainmaster, Finnegan

said that he would like to try, but did not know how he would do especially with working long

hours. That same day, Marshall forwarded Finnegan’s physical therapy notes to Dr. Neilson, for

his review. Finnegan’s physical therapy treatment concluded on May 7, 2014. Finnegan did not

make significant progress. For example, according to his physical therapist’s “Vestibular &

Balance Assessment Addendum,” Finnegan continued to perform within normal range on tests

with his eyes open, but outside of normal range with his eyes closed. Additionally, Finnegan

noted to be deaf in his left ear, had unsteady balance, when attempting to walk, “veers off a liner

path towards environmental obstacles as he is unable to maintain midline.”

       Finnegan was cleared to return to work, without restrictions, as of May 12, 2014. On May

8, 2014, Marshall recorded in his Case Progress Notes that he had contacted Finnegan about his

return to work and that Finnegan shared that he thought that he might have difficulty with his

return to work if he had to “work extended hours or do field testing.” On May 9, 2014, Marshall

called Finnegan and told him that he and Dr. Nielson had discussed Finnegan’s employment

status and that they decided to put Finnegan back to work on Monday, May 12, 2014. According

to Marshall’s notes, Finnegan “feels that he can do it.” During that conversation, Marshall and

Finnegan agreed that Finnegan would return to work on a trial basis and that he would “field

test” himself. “Field testing” is also sometimes referred to as “trial return to work.” Finnegan

also asked whether he could return to work on May 19, 2014, rather than on May 12th.

Finnegan’s impression was that Marshall agreed to that request. On May 9, 2014, Dr. Neilson,

issued a return to work order, which stated that Finnegan was “medically qualified to perform


                                                 11
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 12 of 46



railway service without restrictions, effective 05/12/14.” Dr. Neilson authorized Finnegan to

return to work because he believed Finnegan could safely perform the essential functions of his

job.

       Prior to Finnegan’s return to work, Marshall informed Lewandowski of the fact that he

would return to work on a trial basis. On May 10, 2014, Lewandowski sent Finnegan a text

message informing him that his scheduled return to work date was May 12, 2014. This was

Lewandowski’s first communication with Finnegan since he had gone out on medical leave.

Finnegan responded to Lewandowski by indicating that he and Marshall had agreed to a return to

work date of May 19, 2014. Lewandowski replied to Finnegan by informing him that if he did

not show up to work on May 12, 2014, he would be considered “absent from work.” Following

this exchange, Finnegan emailed Marshall the following message:

       Scott on Friday 5/9 at approximately 2 PM I received a call from you. The
       conversation established a return to work date of 5/19. I am confused with what is
       going on. You told me during this conversation that “I hate to spring this on you”.
       Which you did and was a total change on your end. We left our conversation like
       our previous one that you requested my PT Summary Discharge notes before
       establishing a return to work date. These are not complete or available to date.
       There has been no change or further information provided. We agreed upon a trial
       period to begin on 5/19. The phrase we both agreed upon was a “Field Test”.
       When I asked you to notify my Superiors that it was going to be a trial period you
       told me that was my responsibility. You also told me if I was unable to perform
       my job and it was unsafe for me it was my responsibility to take myself [out of
       service] and return to LTD and use the Vocational Rehab program. Please
       confirm.

On May 11, 2014, Lewandowski emailed Finnegan and Marshall, again directing Finnegan to

return to work on May 12, 2014, because it was Lewandowski’s understanding that Finnegan

was cleared to return to work on that date.

                                    Finnegan Returns to Work

       On May 12, 2014, Finnegan returned to work and resumed his duties as a Terminal

Trainmaster. While Finnegan was out on medical leave, Lutz had covered his job duties with


                                                12
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 13 of 46



some assistance from Fitzpatrick. Following Finnegan’s return to work, Lutz, resigned from his

position. That position remained vacant, leaving Finnegan as the only Terminal Trainmaster

assigned to the yard. Finnegan spoke with Lewandowski around that time regarding Lutz’s

resignation. During that conversation, Lewandowski did not inquire as to Finnegan’s trial return

to work. According to Fitzpatrick, Finnegan “was doing everything like he did before he went

out as far as I know. If he wasn’t, I think I would have known about it.” According to

Finnegan’s wife, he had suffered balance issues before he had gone out on medical leave, prior to

the removal of his tumor, i.e., he had been performing his duties as Terminal Trainmaster for a

period of months despite his balance issues.

       Finnegan and Marshall discussed in the context of field testing himself, that if any time

Finnegan didn’t feel it was safe, he would “take [him]self out of service.” Finnegan’s attorney

confirmed in a May 19, 2014 letter that Finnegan and CSX “agreed that if he comes across tasks

that he could not perform, he would remove himself from service.” During his trial return to

work, Finnegan did not perform any of the four required banner tests, and he did not tell his

manager that he was not performing the tests. Finnegan’s purported reason for not doing the tests

was that Fitzpatrick, the other Trainmaster, was working nights, i.e., wasn’t available to do the

tests with him.

       When he returned to work, Finnegan began to “field test” himself. Finnegan described his

transition back to work, “like a kid riding a bike and taking the training wheels off.” According

to Finnegan, he was able to perform numerous job duties without any accommodation. For

example, according to Finnegan, a good portion of his job involved duties that he performed

from his office, his home, his vehicle, or from paved or flat areas within CSX yards or customer

sites. These duties included attending morning and evening conference calls with CSX

management, addressing customer issues, visiting satellite yards, completing payroll, and


                                                 13
           Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 14 of 46



performing various operational tests (observing employees to ensure that they perform their work

properly). Part of Finnegan’s duties required him to conduct operational tests, in which he

observed and evaluated employees. Finnegan performed the majority of his operational testing

by observing employees from a distance-- either from his vehicle or from a paved area. Again,

according to Finnegan, doing so was consistent with how he had performed such testing prior to

going out on leave. That is, Finnegan represents that before he had gone out on medical leave, he

regularly performed this work from his vehicle, from a distance using binoculars, or from an

office where he could observe employees on video. He also believes it was also consistent with

how other managers conducted the majority of their operational testing. For example, at times,

Finnegan’s colleagues would watch an employee from a distance so that the employee would not

know that he or she was being observed.

       Finnegan did find that he needed to make some adjustments to how he worked. He ended

up working seven days per week, at least ten hours per day, which was more than he typically

worked prior to going out on leave. Finnegan did not feel comfortable walking on ballast2 and

rails in high traffic areas, such as on the mainline track where trains operate at higher speeds.

The West Springfield yard has live traffic every day and at all hours of the day. Therefore, on

occasions when he was required to approach high traffic areas, he did so by driving his vehicles

on the roads that provide direct access to the tracks. According to Finnegan, these roads provide

access to the overwhelming majority of CSX track. However, paved roads do not provide access

to a majority of the tracks in the West Springfield yard. Moreover, investigating derailments and

conducting operational tests require the Trainmaster to regularly walk on uneven ballast and




       2
           “Ballast” is crushed stone, typically two and a half inches in diameter.


                                                           14
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 15 of 46



unpaved areas, in areas that are sloped and not graded flat, and through snow and ice along the

train tracks.

        The only operational tests that Finnegan did not feel comfortable performing were the

banner tests. Banner tests comprised a small fraction of the operational tests that Finnegan

performed each month. Finnegan did not feel comfortable performing those tests on his own

because he did not want to go onto live track as a train approached without any safeguards.

According to Finnegan, this type of test was ordinarily conducted by more than one Trainmaster.

However, since Lutz had resigned, Finnegan did not have another Trainmaster readily available

who he could direct to perform the test with him. He states that he could possibly have

performed them with Fitzpatrick. However, during Finnegan’s trial period, Fitzpatrick was

performing duties in other areas and only saw Finnegan once. According to Fitzpatrick, he

generally performed about 30% of such tests by himself, that is, without the assistance of another

Trainmaster.

        Finnegan also refrained from climbing and riding on trains. According to Finnegan, prior

to going out on leave, he rarely climbed or rode on trains when investigating derailments.

Further, according to Fitzpatrick, he did not believe that Finnegan’s predecessor ever climbing or

riding on trains, and there were “plenty of managers that never did train rides.”

                              Finnegan Requests Accommodations

        Following his return to work, Finnegan informed Fitzpatrick that he had submitted a

request for accommodations to CSX. Fitzpatrick responded that he did not think that was a

good idea because he believed that CSX would refuse to grant him any accommodations and

would instead pull him from service. In a letter dated May 19, 2014, one week after he returned

to work, Finnegan, through his attorney, informed CSX that he felt unsafe “even attempting” to

perform certain aspects of his job. In the letter, Finnegan notified Marshall that he sought certain


                                                 15
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 16 of 46



workplace accommodations. Marshall received that letter several days later, on or about May 22,

2014. In his letter to Marshall, Finnegan’s attorney opined that Finnegan was able to

“effectively perform all office functions as well as observe crews from his vehicle or pavement.”

Finnegan’s attorney also informed Marshall that there were certain activities that Finnegan did

not feel were safe to perform. Those activities included:

       - Walking in or on any areas of ballast or rail

       - Riding/climbing on/off trains or locomotives

       - Utilizing a brakestick

       - Setting up a testing banner

       - Approaching any areas of live activity.

       - Modification to the hours worked

       These issues reflected Finnegan’s “initial impression” of the types of work that he was

“uncertain” about performing, at least during the trial period. In the letter, Finnegan’s attorney

stated that his balance was not and was never likely to be 100% and that he requested the

accommodations to avoid placing himself or others at risk for injury. Marshall forwarded the

letter to Dr. Heligman, who at all relevant times was CSX’s Associate CMO (he is currently

CSX’s CMO.) Dr. Heligman had at least 18 years of extensive experience working with medical

issues concerning railway workers,




                                                   16
             Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 17 of 46



               The Specifics Regarding Finnegan’s First Request For Accommodations3

                                Walking in or on any areas of ballast or rail

         Finnegan states that he did not see the requested accommodations as an issue. For

example, according to Finnegan, not walking in or on any areas of ballast or rail would not be a

problem because prior to going out on medical leave, he was not required to walk on areas of

ballast or rail very frequently. Additionally, according to Finnegan, most locations within the

West Springfield district were accessible by vehicle, thereby reducing the need to walk on areas

of ballast or rail. Despite this broad request, Finnegan later explained to Marshall that he only

sought relief walking on ballast and rail in “unprotected areas.” Following his return to service,

Finnegan did walk in areas of ballast or rail when there was no live traffic in the area. In fact, in

the West Springfield yard, the tracks are surrounded by ballast and prior to his surgery, Finnegan

regularly conducted signal tests , checked if railcars were secured by handbrakes, examined

switches, evaluated how crews used brakesticks, and generally observed yard activities.

         According to Finnegan in the case of a situation like a train derailment, because there

would be no live traffic on the tracks, he believes he would have felt comfortable going to

investigate the derailment, as long as he was able to proceed slowly.4 Further, where the track is

accessible by road, he could drive up to the point of derailment and would limit the amount that

he would be required to walk along the rail.5 However, Fitzpatrick, who also investigates



         3
             Finnegan made two separate requests for accommodations and numerous factual findings and whether
they are reasonable are relevant to both requests. In an attempt to reduce the amount of repetition, some facts
relating to Finnegan’s accommodation requests, as well as facts relating to the Trainmaster’s duties, will be stated
only in connection with either the first or second request for accommodations. Nonetheless, such factual findings
are relevant to both requests.
           4
             Finnegan suggests that when there is a derailment, there can be no movement along the rails, that is,
traffic is tied up, and therefore, proceeding slowly would not be a problem. Finnegan does not explain why under
such circumstances, where people could be injured, time would not be of the essence in getting to the derailment.
Nonetheless, I will accept his asserted fact as true.
           5
             According to Finnegan, the “overwhelming majority of track is accessible by road.” Not only is this
asserted fact disputed, it is not supported by the record evidence.


                                                          17
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 18 of 46



derailments, states that he “would typically walk to the site of a derailment for as much as “a

train length or half a train length,” including “at times” walking through “deep snow” to

investigate a derailment. Derailments happen at least once a month, at all times of day, and in all

types of weather. Thus, Trainmasters are required to regularly walk on uneven ballast and

unpaved areas, in areas that sloped and not graded flat, and through snow and ice.

                           Riding/climbing on/off trains or locomotives

       Finnegan also requested accommodations regarding riding and climbing on trains.

Prior to his medical leave, Finnegan had climbed onto or rode train cars on what he describes as

rare occasions. However, he did not understand that doing so was a necessary or regular part of

his job as Trainmaster. Unlike the Yardmaster job description, neither the Trainmaster job

description nor any other CSX manual requires Terminal Trainmasters to ride or climb on

locomotives. The CSX Operational Testing and Data Reporting guidelines manuals do reference

that a manager might ride a train for purposes of operational testing related to “Signals,” and

“Train Handling.” For Signals testing, the test can be performed by riding the train, or,

alternatively, by observing the train and/or downloading data from an onboard “event recorder,”

and, for Train Handling, “The testing officer can verify action by a remote download or through

applicable technology.” For these reasons, Finnegan did not think the requested

accommodations would be an issue.

       In January 2014, Lewandowski had sent managers, including Finnegan, an email

reminding them that the “the 1 train a month train ride still stands. When completed please send

the write up … .” One individual was excused from doing a train ride for January 2014—

however, this was a one-time excuse. According to Fitzpatrick, the requirement to ride trains

did not always exist and it “changed year to year,” and, under certain circumstances, such rides

could be excused, depending on “how hot the subject was at that particular time.” However, in


                                                 18
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 19 of 46



addition to the January reminder, in September 2013, Lewandowski had sent Trainmasters

several reminders about the monthly train ride. According to CSX’s Director of Operational

Rules and Practices, Matthew Meadows (“Meadows”), CSX did not have any policies

concerning the accommodation of disabled employees with regard to the performance of

operational tests.

                                       Utilizing a brakestick

       Finnegan was also uncomfortable using a brakestick. However, he does not believe that

the Trainmaster position required him to do so.

                                    Setting up a testing banner

       Finnegan acknowledges that each Trainmaster performs, operational tests, including

“banner tests.” As explained previously, banner tests require Trainmasters to enter onto live

tracks to set up a “banner” in order to test whether the conductor was able to stop the train in

time to avert a collision. These tests were at times performed with the assistance of another

Trainmaster or manager. Finnegan performed approximately 100 operational tests each month,

approximately four of which were banner tests.

       Before he went out on medical leave, Finnegan, Fitzpatrick, and Lutz would perform

three separate sets of operational tests. After Lutz resigned following Finnegan’s return from

medical leave, Finnegan did not want to attempt to perform the banner test alone. Specifically,

Finnegan did not want to set the banner on the tracks as a train approached. He therefore sought

relief from “setting up a testing banner.” Finnegan would have been willing to perform the test if

a second Trainmaster or supervisor set the banner up and Finnegan observed the test, which he

believed would have been consistent with CSX’s rules. Finnegan believed that since it was

“customary” for managers to perform banner tests with other managers, accommodating this

request would not have required a significant change in CSX’s practices.


                                                  19
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 20 of 46



                              Approaching any areas of live activity

        Finnegan also requested an accommodation from approaching areas of live activity.

According to Finnegan, prior to taking medical leave, due to safety concerns, unless he was in

his vehicle, it was uncommon for Finnegan to approach areas of live activity, i.e., where moving

cars or equipment were in close vicinity. However, by “uncommon” Finnegan does not mean it

was not required, rather he did not do it more than once or twice a month. Finnegan would most

commonly be in close proximity to areas of live activity as part of his regular job duties was

when he would conduct the previously described banner tests, particularly in areas of the

mainline track. In addition, speed tests, signal caller tests, observations and review of emergency

protocols all require Trainmasters to work along the tracks or in the yard at times when there is

live train traffic.

                                Modification to the hours worked

        Trainmasters are on call 24 hours per day, 7 days per week. Moreover, the Trainmaster

job description provides that “[w]ork hours may vary in length and schedule,” “may include a

nonstandard workweek and various shift work,” and “include on call 7 days a week, 24 hours per

day, with extended periods of time away from home.” Although Finnegan states that he was

uncertain as to whether an accommodation would be necessary regarding hours he could work,

he repeatedly told Marshall from February to May 2014, that he had concerns about his ability to

work the hours required of a Trainmaster. Prior to taking medical leave, Finnegan shared duties

with a second Terminal Trainmaster, Lutz, who reported directly to Finnegan; Finnegan had the

right to direct Lutz as he pleased. After Lutz left CSX, Finnegan covered all Terminal

Trainmaster duties for the West Springfield terminal. Finnegan worked in excess of 70 hours per

week without taking a single day off. He was hoping that after CSX replaced Lutz, the number of

hours that he would have to work might be reduced. According to Finnegan, he would not have


                                                 20
          Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 21 of 46



sought to be excused from working extended hours in the case of an emergency, such as a

derailment. CSX did in fact fill Lutz’s position, as well as Finnegan’s position, after removing

Finnegan from service, that is, after he left, two Trainmasters were available to cover various

duties.

                CSX’s Response to Finnegan’s First Set of Accommodation Requests

          On or about May 22, 2014, after receiving the letter from Finnegan’s attorney,

Marshall called Finnegan and engaged in a discussion with him regarding the

accommodations identified in the letter. Marshall summarized the conversation as follows in his

Case Progress Notes:

          Talked with employee, he is continuing to work as a Trainmaster but he does find
          that he is not comfortable with approaching any areas of live activity, or walking
          on ballast in unprotected areas or riding climbing on and off trains, setting up
          banners. He reports that he has been doing his work from the office and car
          without doing these activities. He is doing payroll, having contact with his
          employees and customers. But he does not feel that he can do those activities he
          outlined safely. He plans to continue as Trainmaster as long as he is allowed not
          to do the above activities. He is also going to continue to apply for other jobs
          within CSX such as the manager of field investigation position, etc. Told him that
          I would continue to assist him with that.

Marshall was unaware that, prior to Finnegan going out on leave, a second Terminal Trainmaster

(Lutz) had been assigned to the West Springfield terminal, or that, after returning from leave,

that person resigned. Marshall felt that given Finnegan had already returned to work and

resumed his job responsibilities, he believed dialogue with Finnegan was appropriate, so he

planned to speak with Lewandowski regarding Finnegan’s accommodation requests. Marshall

felt that Lewandowski would know whether an accommodation could be made or not for

particular issues raised by Finnegan. Marshall would discuss with a manager, such as

Lewandowski, if a requested accommodation was acceptable. If it wasn’t acceptable, they

would try to explore alternative accommodations and discuss with the employee seeking the



                                                  21
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 22 of 46



accommodation why the requested accommodation was not acceptable and what alternatives

might be considered.

       On May 23, 2014, Marshall emailed Lewandowski, “I just talked with Finnegan. He has

concerns about doing certain aspects of his job. I need to discuss this with you. Please give me a

call when you can.”. Marshall’s case notes reflect the following conversation with Lewandowski:

“Talked with Jerry Lewandowski about the employee’s safety concerns and alternative options

for employee. He will talk to the employee and we will explore further.” Lewandowski never

discussed the proposed accommodations with Finnegan. Neither Marshall, Dr. Heligman, nor

anyone else from CSX, contacted Finnegan again to discuss the accommodation requests

included in his attorney’s letter or to discuss his job performance after he returned from medical

leave. According to Meadows, active working managers are required to perform operational

tests without exception, and he is not aware of any policies concerning the accommodation of

disabled employees with regard to the performance of operational tests.

       On May 28, 2014, Marshall emailed Finnegan and explained that “we need to

have medical documentation for the restrictions that you discussed with me concerning your

balance and being unable to walk on ballast and be around live track.” Marshall followed up

with a call to Finnegan on June 3, 2014, and they further discussed Finnegan’s issues concerning

walking on ballast. Also, on May 28, 2014, at 1:28 p.m., Marshall emailed Jenn Fry and,

referring to Finnegan, asked, “Would it be possible for him to go back as a Yardmaster?” Jenn

Fry (“Fry”) responded several days later, “Yes.” After emailing Fry regarding whether Finnegan

could return to a Yardmaster position, Marshall emailed Finnegan asking for him to provide

an updated medical report: “We need to have medical documentation for the restrictions that you

discussed with me concerning your balance and being unable to walk on ballast and be around




                                                 22
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 23 of 46



live track.” Throughout this time, with the exception of operational testing, Finnegan continued

to perform his Terminal Trainmaster duties in what appeared to be a satisfactory fashion. In fact,

a CSX Customer Service manager, John Orr, wrote to Lewandowski on May 31, 2014: “Joe

Finnegan is good!! I really appreciate his focus on the customer. He’s been great to work with!!

This customer has been extremely difficult to work with and Joe has helped me every step.” As

far as Fitzpatrick and Lewandowski were aware, Finnegan was performing all of his duties as

Trainmaster since his return from medical leave. However, Finnegan admits that he did not

perform any of the four required banner tests and did not inform Lewandowski that he was not

performing the tests. Additionally, Lewandowski never saw Finnegan and spoke to him only

once during his trial return to work.

                         Finnegan’s Second Request for Accommodations

       On June 4, 2014, Finnegan submitted his second request for accommodation. As part of

the submission, Finnegan submitted the accommodation forms that Marshall had forwarded to

Dr. Heligman. On the Attending Physician’s Return to Work Report, Finnegan’s physician, Dr.

Walter Goula (“Dr. Goula”), confirmed that Finnegan could return to work, but to accommodate

Finnegan’s hearing and balance loss, he should do so with the restrictions that Finnegan had

requested in the accompanying CSX Employee Accommodation Request Form. The

accommodations that Finnegan requested in the CSX Employee Accommodation Request Form

included the following requests:

       - Excused from Operating Practice Testing System requirements

       - Reduction in excessive work hours

       - Relief from entering yards, customer facilities, sidings & mainline tracks

         that are not paved or graded flat

       - Excused from lifting objects in excess of 10 pounds


                                                23
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 24 of 46



        - Excused from riding or climbing onto locomotives or rail cars

        - Excused from all areas of live traffic.

These accommodations are similar to those identified in his attorney’s letter dated May 19, 2014

and outlined above. Finnegan no longer sought relief from using a brakestick, but he did seek the

additional accommodation of relief from lifting objects in excess of 10 pounds.

                   CSX’s Response to Finnegan’s Second Accommodation Requests

        On June 4, 2014, after reviewing Finnegan’s accommodation’s request, Dr.

Heligman, who supervised Marshall at the time, responded, “Do formal discussion with Mr.

Lewandowski and document conclusions in RMS. I don’t see how he can accommodate the

restrictions/accommodations requested, but we need manager review to determine what, if any,

options he can suggest. If unable to accommodate for permanent restrictions, then we will need

to revisit his options under Voc Rehab.” After reviewing the accommodation request and

determining they could not be made, Dr. Heligman suggested that Marshall speak with Finnegan.

Marshall called Finnegan on June 6, 2014 and asked if the accommodation requests were still the

same. When Finnegan responded in the affirmative, Marshall explained that he could not return

to work with those accommodations. Dr. Heligman was not particularly familiar with

Finnegan’s job duties at the West Springfield yard. He was, however, familiar with the duties of

a Trainmaster. Lewandowski did not contact Finnegan to discuss the requested accommodations

or to tell him that the accommodations were not acceptable.6

        Lewandowski and Marshall believed that in his request to be “Excused from Operating

Practice Testing System requirements,” Finnegan was seeking to be excused from performing


         6
           Finnegan’s contention that no one from CSX talked to him about accommodations is not supported by the
record evidence. It is not clear whether Finnegan is referring to a lack of communication prior to June 4, 2014, or
both before and after that date. Certainly, there is record evidence to support a finding that CSX personnel
communicated with him after that date. While there is evidence to support CSX’s position that CSX personnel did
speak with Finnegan, I will assume that whether such conversations took place is disputed.


                                                         24
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 25 of 46



“all” operational tests--- which is literally what his request sought. However, according to

Finnegan, he was only seeking to be excused from the “banner test.” Finnegan further takes the

position that he would have agreed to continue to perform the banner test but would have asked

that a different Trainmaster or supervisor set up the test while he observed. Dr. Goula believed

that Finnegan was not seeking relief from all operational testing, rather Dr. Goula viewed

operational testing as a broad category of work duties and that the remaining accommodation

requests were meant to limit how Finnegan performed operational testing.

       As to Finnegan’s request for “reduction in excessive work hours,” as of June

6, 2014, he had not taken a single day off since his return to work on May 12, 2014 and had been

working more than ten hours per day. Lewandowski did not know or recollect how many hours

Finnegan had been working since he had returned from medical leave but notes that it was not

unusual to work seven days a week. Despite the phrasing of the request, Finnegan contends that

he was able to work long hours. According to Finnegan, by this request, he was looking for

confirmation that CSX would eventually replace Lutz.

       With regard to the request that Finnegan be “relie[ved] from entering yards, customer

facilities, sidings & mainline tracks that are not paved or graded flat,” CSX did not believe this

request to be reasonable because ballast is in the gauge of the rail, between almost all of the

tracks in the West Springfield yard and some mainline tracks outside the yard. While some areas

that were not paved or graded flat were accessible by road, paved roads do not provide access to

a majority of the tracks in the West Springfield yard. Lewandowski was not aware that Finnegan

had in fact begun to walk on ballast or in areas around the yard. According to Fitzpatrick, the

overwhelming majority of track was in fact accessible by road and that most of the areas that

were not graded flat only had a slight grade. However, investigation of derailments regularly




                                                 25
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 26 of 46



requires Trainmasters to walk on uneven ballast and unpaved areas, sometimes in snowy and icy

conditions.

         Lewandowski did not have an issue with the Finnegan’s request that he not be required

to lift objects in excess of 10 pounds. As to the fifth request, “excused from riding or climbing

onto locomotives or rail cars,” Lewandowski did not feel that the request could be

accommodated but was unable to point to or recall any specific CSX document that stated doing

so was a necessary part of a Trainmaster’s job duties. However, while neither the Trainmaster

job description, nor CSX’s Operational Guidelines require Terminal Trainmasters to climb or

ride on trains, the CSX Guidelines for Operational Testing and Data Reporting requires that

“Signal” and “Train Handling” testing be performed while riding the train. These tests can be

conducted, alternatively, for “Signal” by observing the train and/or downloading data from an

onboard “event recorder,” and, for Train Handling, by a remote download or through applicable

technology.” As stated previously, the Trainmaster was required to take monthly train rides with

the train and engine crew. Boarding of trains is done for other purposes as well. Trainmasters

board trains to speak with the crew or to address safety issues. For example, to confirm that

electronic devices are properly stowed. Fitzpatrick did not find boarding trains to test

employee’s compliance with rules regulating use of electronic devices as necessary or even

particularly helpful because it was easy for employees to see the manager coming. However,

according to another of Finnegan’s colleagues, a Trainmaster ultimately had to go on the train to

explain to the employee what he did right or wrong, and certain observations had to be

conducted on the train, such as ensuring whether the employee’s cell phone was properly

stowed, what belongings the employee had brought with him onto the train, and whether the

employee had proper documentation and bulletins in working order and the trip log in its proper

place.


                                                 26
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 27 of 46



         With regard to the request to be “excused from areas of live traffic,” according to

Finnegan, he was primarily concerned with being around live traffic in “unprotected areas” that

were close to moving equipment, which, as acknowledged Lewandowski, was generally the rule

for all employees due to safety concerns. Finnegan acknowledges that before his surgery he did

certain tests within five feet of the rail tracks. Finnegan also acknowledges that to investigate

derailments, the Trainmaster walks the track to examine the train and the track, occasionally

getting down on his knees to examine the track and bending and stooping. He also acknowledges

that conducting banner tests, speed test, signal calling tests, observations, and reviewing

emergency protocols all require the Trainmaster to work along mainline tracks or in the yard in

areas that are unpaved and not graded flat. Finnegan told his surgeon that he walks the rails a lot

and told Dr. Goula that his job required him to walk on the rails at the rail yard.

         Finnegan had doubt about his abilities to safely perform his duties as Trainmaster. On

June 4, 2014, Finnegan emailed a CSX co-worker and stated that he was “[n]ot 100% but other

than being deaf on one side and walking like a drunk it could be worse.” On June 5, 2014,

Finnegan emailed another CSX Trainmaster and stated, in relevant part, “I am deaf on left side

and have balance issues. Time to get out of Trans[portation].” On June 6, 2014, Finnegan

acknowledged to a CSX Vice President, “I am healed just deaf in one ear and balance nerve on

left side gone resulting in inconsistent balance. Not a good mix in a rail yard or mainline with

live activity.”

                                 Finnegan’s Removal from Service

         On Friday, June 6, 2014, Marshall called Finnegan and informed him that he could no

longer work as a Trainmaster and that he could either return to his Yardmaster position or go on

long term disability while looking for a new position within CSX. According to Marshall’s

notes:


                                                  27
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 28 of 46



       Talked with employee today after thoroughly exploring with all parties whether
       an accommodation could be made for Finnegan to continue as Trainmaster with
       the restrictions that he has outlined for us. They cannot be accommodated He
       understands. It was discussed with the employee that one option for him would be
       to return to a Yardmaster position as he holds seniority to do so. The other is to go
       on LTD and continue to look at alternate positions to apply for. He said that he
       plans to do that. He has had a telephone interview for the Brentwood Field
       Manager position and he is waiting to hear whether he will be called for the in-
       person interview.

According to Finnegan, Marshall did not discuss the accommodation requests with him, but

instead simply told him that he would no longer be allowed to work as a Trainmaster.

       Lewandowski was the person who ultimately decided that Finnegan could not be

reasonably accommodated in his position as Trainmaster. According to Lewandowski, he made

that decision following his review of Finnegan’s accommodation requests, which Marshall had

emailed to him on June 6, 2014. Moreover, Lewandowski made the decision after consultation

with Marshall and Dr. Heligman. According to Finnegan, he received a call from Marshall

removing him from service before Lewandowski would have received Marshall’s email outlining

Finnegan’s accommodation requests. However, according to record evidence provided by CSX,

Lewandowski received Marshall’s email and made the decision to remove Finnegan before

Marshall called Finnegan. Also on June 6, 2014, Marshall informed Katriana Feliciano, the CSX

employee who communicated with CSX’s long term disability carrier, that Finnegan was

“unable to perform the essential functions of his position as trainmaster, because of his medical

problems.”

       After receiving requests for accommodation of a disability from an employee, Marshall

would typically engage the employee in a discussion about alternative options. According to

Marshall, no one told Finnegan that his proposed restrictions weren’t acceptable because CSX

was still evaluating the requests. Marshall generally talked to the employee about whether s/he

had any specific ideas about possible work restrictions, that is, that the employee could proposed


                                                28
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 29 of 46



alternative accommodations. However, Marshall’s case notes do not reflect that he had such a

conversation with Finnegan. Marshall did offer Finnegan one accommodation—he could return

to work as a Yardmaster. Finnegan declined.

        In a letter to Finnegan dated June 9, 2014, Marshall confirmed that CSX was removing

Finnegan from his Trainmaster position. In that letter, Marshall reiterated that Finnegan could

still return to work as a Yardmaster. Finnegan declined to accept the Yardmaster position, in part

because it would have been a demotion to a non-management position, which paid significantly

less than the Trainmaster and in part, because of his belief that the Yardmaster position was also

a physically demanding job that would have been at least as difficult to accommodate as the

Terminal Trainmaster position-- unlike the Trainmaster position, the Yardmaster job description

classified the Yardmaster position as “Safety Sensitive.”7 Yardmasters, like Trainmasters, were

required to be out in the yard at times. Blake confirmed that Yardmasters engage in a number of

activities that require that they walk around the yard in a manner similar to that of a Trainmaster

(such as checking for train discrepancies or assisting at the site of a derailment). Moreover,

according to Fitzpatrick, at times, the Yardmaster position would be more demanding the

Trainmaster position. According to Lewandowski, however, Yardmasters do not perform

significant amounts of work outside of their office.

                                Finnegan Applies for other CSX Positions

        While Finnegan remained out on medical leave, he anticipated that he would

to return to his Trainmaster position, but he also began applying for other positions within CSX



          7
            CSX has cited to record evidence which would support a finding that the Yardmaster position is not as
physically taxing as the Trainmaster position, and therefore, easier to make accommodations for. Therefore, while I
will accept as a fact that Finnegan may have believed, it was, Finnegan’s asserted fact that it was as physically
taxing is simply not supported. Moreover, while Finnegan attempts to infer that “Safety Sensitive” means that an
individual could be hurt while performing the job, it actually refers to the fact that the individual is privy to
confidential information.


                                                         29
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 30 of 46



that he believed he was qualified for that would be more compatible with his disability. For

example, on February 25, 2014, Finnegan emailed Marshall inquiring as to if there are any other

management positions in other fields available in the Albany area. Mr. Gaylord, the District

Manager, responded and left a message that he believed a Manager of Field Investigation

position might be opening. Finnegan messaged him back that given his background in

investigations and a degree in Criminal Justice, that would be a position that he would be

interested in. Finnegan emailed Marshall stating:

       I would like to use the Vocational Rehabilitation Program to obtain this job. I am
       qualified with my BS in Criminal Justice, my 13 years as a Massachusetts State
       Trooper, my years of service with CSX as well as my Supervisory experience here
       at the Railroad as well as in the private sector as a small business owner. My
       personal safety record and performance evaluations are excellent. I look forward
       to hearing back from you.

       Marshall forwarded Finnegan’s email to CSX’s Tennessee Division Manager, Lee

Miller, and CSX’s Talent Advisor, Amber Robinson (“Robinson”), stating, “I would appreciate it

if you could see that Finnegan gets an opportunity to interview for the position. I think he could

be a good fit. He is working with me through Voc Rehab.” Robinson responded, “Thank

you for the heads-up.”

       A few days later, on February 27, 2014, Marshall entered into the Case Progress Notes

that “balance issues would be the same” with the Manager of Field Investigations position,

“however, they work more of a regular schedule whereas trainmaster is on call 24 hours and you

often work overtime, which can cause some of the problems he is experiencing.” Marshall was

aware that Finnegan believed that he would be able to perform the field investigation job despite

his disability. According to Marshall, Finnegan’s disability would not have been considered

during the selection of the most qualified candidate for the filed investigation position-- the issue

of whether Finnegan’s disability could have been accommodated in that position would only



                                                  30
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 31 of 46



have been considered after the selection of that candidate. In Fitzpatrick’s experience, Managers

of Field Investigations did not spend a lot of time near the rail and he had never observed a

Manager of Field Investigations climb onto a train. Finnegan was familiar with the position

Manager of Field Investigations as he had observed individuals in that position on many

occasions. He was aware that they never operate in areas of live activity and always operate with

a Trainmaster present, and he believed he could perform the job with minimal accommodation.

       There were two Manager Field Investigation positions open during the relevant period.

Robinson, who Marshall had contacted in support of Finnegan’s candidacy, called Finnegan on

June 5, 2014 to conduct a “phone screen” with him in advance of more formal interviews that

were going to be scheduled for the following week. Following his telephone conversation with

Robinson, his understanding was that he would be contacted early the following week to

schedule a formal interview. However, Finnegan was removed from his Trainmaster position the

following day, and he did not hear back from Robinson about a formal interview.

       On June 11, 2014, Finnegan emailed Robinson to follow up on his application for the

Manager of Field Investigations position. Robinson responded two days later, stating, “[a]t this

time, we are pursuing other individuals who have a stronger skill set.” Finnegan does not believe

that the other individuals were more qualified. Finnegan had a degree in Criminal Justice, six

years of experience at CSX as a Freight Conductor, Yardmaster and Trainmaster, plus 13 years

of law enforcement experience and experience as a small business owner. For one of the

available positions, CSX hired Jeremy Kunzman, who had worked for the CSX Railroad Police

Department for just over one year, and he only had four years of prior experience outside of CSX

in law enforcement. However, as pointed out by CSX, Kunzman had a degree in business

administration, had railroad and police experience, ranked second in academic standing at his

law enforcement academy, had a very strong recommendation from his CSX manager, and


                                                 31
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 32 of 46



interviewed very well. For the other position, which Finnegan apparently did not apply for8, CSX

hired Blake Scearce, who had degree in physical education and had not previously worked for

CSX—he had four years of experience at a different railroad and no other particularly relevant

experience.

        According to Robinson, she did not afford Finnegan a formal interview after the thirty

minute “phone screen” conversation she had with him because his communication and

enthusiasm were lacking. More specifically, Robinson felt that Finnegan did not demonstrate

strong communication during they phone conversation— Finnegan had no questions for

Robinson regarding the position and did not articulate what interested him about the position or

why he would be a good fit. As to enthusiasm, Finnegan was not proactive during their

conversation, for example, he did not ask anything about the position. Moreover, he did not

reach out to the hiring manager or anyone currently in the position to gain insight into the

position: “[e]ssentially, he did not sell himself.” Also, his response when asked about his

strengths and areas he could improve on was “very canned and very generic.” Finnegan believes

the phone call lasted only about eight minutes and that he expressed that he was enthusiastic for

the job, even indicating he was willing to move.

        Robinson denies that Finnegan’s disability influenced her decision. She was aware of the

fact that Finnegan was receiving assistance from the Vocational Rehabilitation Program,

however, she did not know why or have any information about his medical history, impairment,

or condition. She did not know that Finnegan had requested accommodations or that he had a

disability. Additionally, according to Robinson, she did not decide whether Finnegan should

proceed to the interview stage and did not participate in the hiring decision for the position.


          8
            CSX disputes that Finnegan applied for both of the open Field Manager Positions. More specifically, CSX
states that Finnegan did not apply for the opening in Newport News, Virginia.


                                                        32
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 33 of 46



        Finnegan applied for other management positions within CSX, but has not been hired.

These positions include the following:

       a. Manager Employee Relations (June 19, 2014, and November 15, 2016)

       b. Manager Short Line Development (July 1, 2014)

       c. Manager Equal Employment Opportunity (September 2, 2014)

       d. Manager Safety - Drug and Alcohol (September 11, 2014)

       e. Manager Startup and Integration (October 1, 2014)

       f. District Manager Risk Management (March 9, 2015, and March 4, 2016)

        g. Manager Field Administration (May 14, 2015)

       h. Senior Account Manager (July 2015)

       i. Sales & Marketing Leadership Development Program (December 2, 2015, and

       October 19, 2016)

       j. Regional Manager Community Affairs (October 20, 2016)

       k. Emergency Communications Specialist (January 29, 2018).

       CSX has not interviewed Finnegan for any of the positions for which he has applied.

Finnegan believes that he was well-qualified for these positions based on the minimum

qualifications posted for those jobs, as well given his educational and work background.

          Finnegan applied for a Manager Safety – Drug and Alcohol position.

       The minimum qualifications for the Manager Safety – Drug and Alcohol position

included an Associate degree and supervisory experience with FRA drug and alcohol

regulatory testing. Finnegan has a Bachelors of Science in criminal justice and thirteen

years of law enforcement experience, which included four years on the Western

Massachusetts Narcotics Task Force, including work with local, state and federal

agencies to combat narcotics crimes and abuse. Furthermore, as a Trainmaster, Finnegan


                                                33
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 34 of 46



had knowledge of CSX’s safety and operating rules and FRA regulatory standards, and

Trainmasters were “involved in random employee drug testing” and at times required to

perform “mandatory testing.”

       Finnegan did not have the “Face to Face” training and “Reasonable Suspicion”

training required for the position. The candidate who CSX hired for this position, Ben

Darrell Padgett, had regulatory training. He also had over 13 years of drug and alcohol

testing supervisory experience and had completed 219 training courses that Finnegan had

not taken, and over 20 years of field experience compared to Finnegan’s 6 years.

However, he did not have an Associate degree, which was one of the requirements listed

in the job description.

       Finnegan twice applied for a District Manager Risk Management position.

       The qualifications for this position included a Bachelor’s degree, three years of

experience in a related field, and Advanced Association of American Railroads Clams

School certification. Finnegan had a Bachelor’s degree and well over three years of

experience in a related field, but he did not have the required certification. Finnegan

wrote Marshall on March 3, 2016 about attending a four day conference in May 2016 to

obtain the necessary certification. He felt he could be provisionally hired pending

obtaining the necessary certification. Finnegan was not granted his request for training.

       One of the postings was cancelled and as to the one for which Finnegan applied,

CSX hired Caroline Apple (“Apple”) in 2016. Finnegan and Apple had similar amounts

of experience in the railroad industry. While Apple had less overall professional

experience than Finnegan, she had the appropriate certification and had worked as a

Manager Field Investigations the Risk Management department since 2008




                                                 34
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 35 of 46



.

               Finnegan applied for a Manager Startup and Integration position.

       The minimum qualifications for that position were a Bachelor’s degree and five or

more years of experience in business management. Finnegan satisfied each of those

criteria as he had a Bachelor’s degree and more than 14 years of experience managing his

own business. CSX hired Heath Mondragon, who had a Bachelor’s and Master’s degree

in Business Administration and 17 years operational experience with CSX. Finnegan

feels that the candidate hired had more experience working for CSX but had less

experience in business management.

             Finnegan applied for a Manager Field Administration position.

       The Manager Field Administration position required candidates to have a

Bachelor’s degree and five or more years of experience as a transportation manager, or, if

a candidate did not have a Bachelor’s degree, then seven years of experience as a

transportation manager. Finnegan had a Bachelor’s degree and more than five years of

experience as a transportation manager, but only if either his experience as a Yardmaster

or the time since he had been out on medical leave was credited. CSX hired Joseph

Tucker, had worked for CSX for 14 years and who had seven years of required

experience, but no Bachelor’s degree. He had been working as the Manager of

Operations Rules in the same department at the Manager Filed Administration to be

filled—he had assisted in writing CSX’s Operation Rules.

        Finnegan applied for an Emergency Communications Specialist position.

       The Emergency Communications specialist position, which Finnegan applied for

in December 2017, required candidates to have an Associate degree and three or more

years of experience in railroad operations, law enforcement, or a number of other


                                                35
             Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 36 of 46



professional fields. Finnegan had a Bachelor’s degree, more than three years of

experience with the railroad, and 13 years of experience in law enforcement. CSX hired

Michelle Fincannon (“Fincannon”), who had a Bachelor’s degree, more than three years

of experience with the railroad, but no experience in law enforcement. However,

Fincannon had 13 years’ experience in customer service positions at CSX, including crew

dispatching, shipping and hazmat way-billing. She also had recently worked as a Public

Safety Communications Specialist.

         The hiring managers for these internal positions were not involved in the decision

to remove Finnegan from the Trainmaster position. Likewise, the individuals involved in the

decision to remove Finnegan from the Trainmaster position (Lewandowski, Marshall, and

Heligman) were not involved in the hiring decisions concerning the other internal jobs to which

Finnegan applied.

                                                      Discussion

              CSX’s Motion for Summary Judgement on Finnegan’s Discrimination Claims

                                      Discrimination Based on Disability

        Finnegan’s discrimination claims are governed by the burden-shifting framework of

McDonnell Douglas Corp. v. Green. 411 U.S. 792, 802, 93 S.Ct. 1817 (1973). Although

originally created for use in Title VII cases, the McDonnell Douglas analysis is also applied

when evaluating discrimination claims under Chapter 151B. 9 Benoit v. Technical Mfg. Corp.,


         9
           There are some nuanced differences between the Massachusetts and federal anti-discrimination laws. For
example, “Massachusetts state law refers to an individual’s ‘handicap’ rather than [his] ‘disability’ —the term
favored by the [ADA]. [However,] there is no substantive difference between the two terms” and, therefore, the two
terms may be used “interchangeably.” Miceli v. JetBlue Airways Corp., 914 F.3d 73, 80 (1st Cir. 2019). Moreover,
any differences in the application of the two statutes are irrelevant to the outcome of this case. Therefore, for both
Finnegan's discrimination and retaliation claims, I use the same analysis for both the federal and state statutes. This
approach is often utilized by courts in this district. See, e.g., Ruffino v. State Street Bank and Trust Co., 908 F. Supp.
1019, 1047 n.50 (D. Mass. 1995) (finding that the same result in Plaintiff's discrimination claim was compelled
under state and federal law).



                                                            36
          Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 37 of 46



331 F.3d 166, 173 (1st Cir. 2003). The first step of McDonnell Douglas requires the plaintiff to

establish a prima facie case of discrimination. Benoit, 331 F.3d at 173. The task of establishing a

prima facie claim of discrimination is “not onerous.” Santiago-Ramos v. Centennial P.R.

Wireless Corp., 217 F.3d 46, 54 (1st Cir. 2000). If a plaintiff is successful, the burden of

production shifts to the defendant to articulate “a legitimate, non-discriminatory reason for its

adverse employment action.” Id. at 174 (quoting Straughn v. Delta Air Lines, Inc., 250 F. 3d 23,

33 (1st Cir. 2001)). The proffered reason must be one “which, on its face, would justify a

conclusion that the plaintiff was let go for a nondiscriminatory motive.” Miceli, 914 F.3d at 81.

“At the third stage of the McDonnell Douglas framework, the burden reverts to the employee to

show that the adverse employment action was taken ‘because of’ [his] handicap and ‘not for the

reason proffered by the employer.’ Pretext may be demonstrated in a variety of ways, such as by

exposing ‘weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions’ in the

employer’s proffered reason. ” Id. at 82 (citation to quoted cases and internal citations

omitted).10

         Finnegan alleges that CSX discriminated against him based on his disability by refusing

to accommodate him, terminating his employment as a Trainmaster, and refusing to hire him in

another position. Although the elements of a prima facie case will vary slightly depending on the

type of discrimination alleged and the nature of the claim, see Lockridge v. Univ. of Maine

System, 597 F.3d 464, 470 (1st Cir. 2010), generally, the plaintiff must show:

                 “(1) [he] was “disabled” within the meaning of the ADA; (2) that [he] was
         able to perform the essential functions of [his] job with or without
         accommodation; and (3) [he] was discharged or adversely affected, in whole or in
         part, because of [his] disability.”


         10
             “In a Chapter 151B case, an employee can survive summary judgment on this issue by showing pretext,
that is, ‘that there are disputed issues of fact as to whether the employer's proffered reason was not the true reason’
for her termination.” Miceli, 914 F3d at 82.


                                                           37
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 38 of 46



Jones v. Walgreen Co., 679 F.3d 9, 14 (1st Cir. 2012) (citation to quoted case omitted).

       There is no dispute that Finnegan suffers from a disability within the meaning of the

ADA(he is deaf in his left ear and has balance issues). There is also no dispute that he suffered

an adverse employment action when CSX removed him from the Trainmaster position. The

Court will, therefore, focus on the whether Finnegan has established that he was a qualified

individual who was able to do the essential functions of his job, with or without reasonable

accommodation.

           Whether Finnegan could perform the essential functions of a Trainmaster.

       A qualified individual is one “who, with or without reasonable accommodation,

can perform the essential functions of the employment position that such individual holds or

desires.” 42 U.S.C. § 12111(8).11 Essential functions are the “fundamental job duties of the

employment position.” 29 C.F.R. § 1630.2(n)(1). “The term does not include ‘marginal’ tasks

but may encompass 'individual or idiosyncratic characteristics' of the job.” Sepulveda-Vargas v.

Caribbean Restaurants, LLC, 888 F.3d 549, 553 (1st Cir. 2018)(citation to quoted case and

internal quotation marks omitted).

       ‘[T]he complex question of what constitutes an essential job function involves
       fact-sensitive considerations and must be determined on a case-by-case basis.’ In
       making this case-by-case determination, the ADA instructs us to give
       consideration ‘to the employer's judgment as to what functions of a job are
       essential, and if an employer has prepared a written description before advertising
       or interviewing applicants for the job, this description shall be considered
       evidence of the essential functions of the job.’ And the Equal Employment
       Opportunity Commission’s (“EEOC”) implementing regulations of the Act
       further tell us that beyond the employer’s judgment, things to be considered
       include (but are not limited to) factors like ‘[t]he consequences of not requiring
       the incumbent to perform the function[,]’ ‘[t]he work experience of past
       incumbents in the job[,]’ and ‘[t]he current work experience of incumbents in
       similar jobs.’ Such considerations are not meant ‘to enable courts to second-guess
       legitimate business judgments, but, rather, to ensure that an employer’s asserted
       requirements are solidly anchored in the realities of the workplace, not
       constructed out of whole cloth.’



                                                 38
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 39 of 46



Id. (citation to quoted authorities and internal citations omitted).

        Finnegan has the burden of establishing that he was qualified to perform the essential

elements of his job as Trainmaster, with or without reasonable accommodation. Finnegan

concedes that he cannot perform essential elements of the Trainmaster position without

reasonable accommodations. The accommodations he suggests are: (1) that he be excused from

certain aspects of operational testing; (2) he not be required to work excessive work hours; (3)

that he not have to enter yards, customer facilities, sidings and mainline tracks that are not paved

or graded flat; (4) that he be excused from riding or climbing onto locomotives or rail cars; and

(5) that he be excused from all areas of live traffic.11 However, all of these requested

accommodations seek to excuse Finnegan from having to perform essential elements of his job.

Consequently, either those functions would not be performed (some of which are mandated by

regulations governing the railroad industry), or CSX would have to hire additional Trainmasters

to perform those functions. As will be discussed in more detail below, Finnegan’s contentions to

the contrary are simply not supported by the record evidence.

        In his statement of material facts, Finnegan attempts to redefine the requirements for the

Trainmaster position and to downplay the physical requirements required by cherry-picking

portions of CSX policies, citing to incomplete references in the record and citing deposition

testimony and other evidence out of context. However, what the record establishes is that the

Trainmaster position is physically demanding and, in connection with conducting operational

tests and investigating derailments, requires a significant amount of walking on ballast (uneven

ground), walking near live tracks, climbing onto and riding on trains. Moreover, Trainmasters




        11
          Finnegan also requested that he be excused from lifting objects in excess of 10 pounds. CSX did not have
a problem with this requested accommodation as lifting heavy objects was not an essential function of the
Trainmaster position.


                                                        39
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 40 of 46



have regularly scheduled on-call hours which makes for long work days during which they are

required to work in all types of weather, including when there is a significant amount of snow

and ice. This is particularly true when derailments occur--- derailments occur regularly and it is

part of the Trainmaster’s responsibility to coordinate activities related to derailments and to

investigate them by going to the scene of the derailment.

       Plaintiff’s suggested accommodations, such as sitting in his car and observing CSX

employees with binoculars, making other observations by riding along the tracks, walking very

slowly under circumstances in which time may be of the essence, and being excused from

climbing onto an/or riding on trains are not accommodations which permit him to perform the

essential functions of his job. On the contrary, Plaintiff is, in effect, seeking to excuse himself

from having to perform essential job functions. In doing so, he fails to appreciate that the

essential functions of the Trainmaster position include responsibilities for ensuring the safety of

other CSX employees and the public at large. Plaintiff’s inability to perform the essential

functions of the Trainmaster position, with his suggested accommodations, puts the safety of

others at risk. Accordingly, I find that CSX is entitled to summary judgment on Finnegan’s claim

for discrimination under the ADA and Chapter 151B for terminating him as a Trainmaster.

    Whether CSX Failed to Accommodate Finnegan by offering him Alternative Employment

       Finnegan also asserts that CSX failed to accommodate him by failing to hire him for

numerous positions for which he was qualified. In such a case, the burden for the employee at

the second step of the prima facie inquiry is to demonstrate that he can perform the essential

functions of the position(s) which are available and for which he applies. Audette v. Town of

Plymouth, 858 F.3d 13, 20–21 (1st Cir. 2017)(employee must demonstrate that there is actual

vacant position to which she can transfer; employer is not required by ADA to create a new job

for an employee, nor to re-establish a position that no longer exists). CSX asserts that this claim


                                                  40
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 41 of 46



fails because first, because it offered Finnegan the Yardmaster position, which was an equivalent

job for which Finnegan could perform the essential functions, with accommodations. Finnegan

refused the position. Additionally, CSX argues this claim fails because as to one potential job,

Finnegan didn’t even apply and as to the rest, Finnegan either wasn’t qualified for the positions,

or more qualified individuals were hired.

        Finnegan has identified numerous positions for which he had applied and been turned

down by CSX including: Manager Field Investigation, Manager Employee Relations, Manager

Short Line Development, Manager Equal Opportunity, Manager Safety- Drug and Alcohol,

Manager Startup Investigation, District Manager Risk Management, Manager Field

Administration, Senior Account Manager, Sales & Marketing Leadership Development Program,

Regional Manager Community Affairs, and Emergency Communications Specialist. Finnegan

has proffered evidence that he could perform the essential functions of most of these positions,

with or without reasonable accommodations.12 Accordingly, I find that the has made out his

prima facie case.

        CSX argues that it offered a Yardmaster position to Finnegan as an accommodation, but

he turned the position down. CSX has presented evidence that, with his requested

accommodations, Finnegan could have performed the Yardmaster position, which per CSX

policy, is substantially a sedentary position. However, there is a genuine issue of material fact as

to whether Finnegan could, with accommodations, perform the Yardmaster position. Moreover,

it paid less than the Trainmaster position and was not a managerial position and, therefore, there




        12
           CSX withdrew one position that Finnegan applied for, that is, CSX did not hire anyone. Additionally,
one position as to which Finnegan claims he was the most qualified candidate, a Manager Field Investigations
position, he never applied for. Finnegan cannot pursue his failure to hire claim with respect to these positions.


                                                         41
         Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 42 of 46



is also a genuine issue of material fact as to whether offering Finnegan that position was a

reasonable accommodation.

        Finnegan asserts that CSX did not hire him for the following positions for which he

applied, was qualified and could perform the essential functions of the jobs, with or without

reasonable accommodation: Manager Filed Investigations, Manager Startup and Integration

Position, Managed Field Administration13, District Manager Risk Management, and Emergency

Communications Specialist. The burden now shifts to CSX to establish that it had legitimate,

non-discriminatory reasons for not hiring Finnegan for any of these positions. CSX has presented

evidence that Finnegan was not qualified for two of the jobs for which he applied: the Manage

Safety—Drug and Alcohol position (he lacked the requisite training for the position), and

District Manager Risk Management (he lacked the requisite certification). As to the remaining

jobs, CSX asserts that it hired individuals who were more qualified than Finnegan. Moreover,

CSX asserts that the record evidence is that the persons who made the hiring decisions, were not

aware that Finnegan was disabled and/or seeking workplace accommodations.

        CSX has presented compelling evidence that Finnegan was not selected for the jobs for

which he applied either because he was not qualified, or because other candidates were better

qualified. At the same time, while the evidence is scant, I cannot at this stage of the preceding,

find, as a matter of law, that CSX’s stated reasons for not hiring Finnegan are legitimate, that is,

CSX’s refusal to hire Finnegan was not, at least in part, based on his disability. In making this

determination, I have considered the following: (1) he timing of the hiring decisions; (2) the fact

that Finnegan was never interviewed even though he appears to have been a strong candidate at




        13
          There is some question as to whether Finnegan met the qualifications for this position which required a
Bachelor’s degree and five or more years’ experience as a transportation manager. However, for purposes of this
Memorandum of Decision and Order, I will assume he had the requisite qualifications.


                                                        42
          Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 43 of 46



least for some of the positions; and (3) the fact that Marshall, who was aware of Finnegan’s

disability and accommodation requests, communicated with Robinson who at least participated

in the hiring process in some capacity. Therefore, I find that summary judgment is not warranted

on Finnegan’s failure to hire claim.

                                         Finnegan’s Retaliation Claims

         Finnegan’s retaliation claims are also governed by the McDonnell Douglas analysis. See

Jones, 679 F.3d at 20-21. To establish a prima facie case of retaliation under both the ADA and

Chapter 151B, a plaintiff must show: (1) he engaged in a protected activity; (2) he suffered a

materially adverse action; and (3) there was a causal connection between the protected activity

and the adverse action. See Dixon v. Int’l Bhd. Of Police Officers, 504 F.3d 73, 81 (1st Cir.

2007); Psy-Ed Corp. v. Klein, 459 Mass. 697, 707, 947 N.E.2d 520, 530 (2011). The term

“protected activity” refers to action taken by the plaintiff “to protest or oppose statutorily

prohibited discrimination.” Fantini v. Salem State Coll., 557 F.3d 22, 32, (1st Cir. 2009). See also

Mole v. Univ. of Mass., 442 Mass. 582, 591 n.13, 814 N.E.2d 329 (2004). Under the ADA, such

activity includes “oppos[ing] any practice made an unlawful employment practice by [the

ADA],” or “ma[king] a charge, testif[ying], assist[ing], or participat[ing] in any manner in an

investigation, proceeding, or hearing under [the statute]”. 42 U.S.C. § 2000e-3.” Adverse action"

in the retaliation context is an act “that could well dissuade a reasonable worker from making or

supporting a charge of discrimination.” 14 Dixon, 504 F.3d at 81. The temporal proximity of an

adverse employment action to the protected activity can give rise to an inference of causation.


         14
             Adverse action under the Massachusetts statute is defined as: “any action ‘to coerce, intimidate, threaten,
or interfere with’ the plaintiff.” Dixon, 504 F.3d at 81 (citing Mole, 442 Mass. 582, 591-92 n.14, 814 N.E.2d 329).
The definition of protected activity under Massachusetts law is substantially similar. A plaintiff has engaged in
protected activity if “he has opposed any practices forbidden under this chapter or because he has filed a complaint,
testified or assisted in any proceeding under [the statute].“ Mass.Gen.L. c. 151B § 4(4).




                                                           43
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 44 of 46



See Calero-Cerezeo v. U.S. Dep’t of Justice, 355 F.3d 6, 25 (1st Cir. 2004). If a plaintiff makes

out a prima facie claim, the reviewing court proceeds to the remaining steps of the McDonnell

Douglas burden-shifting framework. See Jones, 679 F.3d at 20-21 (1st Cir. 2012).

       Finnegan alleges that after he sought reasonable accommodations from CSX to permit

him to continue working as a Trainmaster, CSX retaliated against him by refusing to hire him for

open positions at the company for which he was qualified. Based on this allegation, I find that

Finnegan has alleged that he engaged in a protected activity (he was a person with a disability

who sought accommodations from his employer relating to the essential functions of his job) and

he suffered an adverse action (he was not hired for positions for which he applied and was

qualified). Therefore, Finnegan has established a prima facie case of retaliation under the ADA

and Chapter 151B. CSX alleges that it has met its burden under McDonnell Douglas by

providing nonretaliatory reasons for not hiring him for the open positions: Finnegan either was

not qualified and/or a more qualified candidate was hired. CSX also argues that Finnegan cannot

establish retaliation because he cannot show that those who made the decision not to hire

Finnegan were aware of his disability and/or request for accommodations. As with Finnegan’s

principal claim, I agree with CSX that the evidence is scant that it failed to hire Finnegan for any

of the open positions for which he applied in retaliation for him having sought accommodations

for his disability. Additionally, there is little evidence to support a finding that the persons who

made the hiring decisions were aware of Finnegan’s protected activity. However, at this stage of

the proceedings, I cannot find that there is no evidence to support Finnegan’s claim on these

issues. Because there are disputed issues of material fact, I cannot find that CSX has met its

burden to establish that it had a legitimate reason not to hire Finnegan which was unrelated to his

protected activity. Therefore, CSX’s motion for summary judgment is denied.




                                                  44
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 45 of 46



   Finnegan’s Motion for Partial Summary Judgment: Whether CSX Failed to Engage In the
                                    Interactive Process

       Finnegan claims that CSX failed to engage in an “interactive process” with him to

identify other appropriate accommodations. The ADA’s regulations provide that “it may be

necessary for [the employer] to initiate an informal, interactive process with the qualified

individual [the employee] with a disability in need of the accommodation.” 29 C.F.R. §

1630.2(o)(3) (2005). Accordingly, where an employer becomes aware of an employee’s

disability, it is expected to engage in a meaningful dialogue with the employee to find the best

means of accommodating that disability.

       A protracted discussion of this issue is not warranted. There is more than ample evidence

that CSX employees not only knew of their obligation to work with Finnegan to determine

whether he could perform the essential functions of his job as Trainmaster, and if necessary, any

accommodations which would permit him to perform those job functions, they actively engaged

with Finnegan and his counsel regarding his disability and proposed accommodations. As aptly

put by CSX, “[n]either the facts nor the law support Finnegan’s argument that CSX failed to

engage in the interactive process.” Accordingly, Finnegan’s motion for partial summary

judgment is denied.

                                            Conclusion

       For the reasons set forth above:

       1.      Plaintiff Joseph Finnegan’s Motion for Partial Summary Judgment (Docket No.

46), is denied; and




                                                 45
        Case 4:16-cv-40071-TSH Document 63 Filed 03/25/19 Page 46 of 46



       2. Defendant CSX Transportation, Inc.’s Motion For Summary Judgment (48) is

granted, in part and denied, in part.



SO ORDERED.




                                                 /s/ Timothy S. Hillman
                                                 TIMOTHY S. HILLMAN
                                                 UNITED STATES DISTRICT JUDGE




                                            46
